                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION



UNITED STATES OF AMERICA


Vs.                                               CRIMINAL NO. 2:18-cr-35-KS-MTP


SADIE BRADLEY


                     ORDER OVERRULING MOTION TO RECONSIDER


       THIS CAUSE IS BEFORE THE COURT on Motion to Reconsider [36] filed by Sadie

Bradley, and Government’s Response thereto [38], and the Court considering the same finds that

the Motion should be DENIED for the reasons hereinafter set forth.

                                        BACKGROUND

       Over a period of at least thirty (30) years Sadie Bradley used numerous names and at

least two (2) social security numbers to fraudulently obtain at least $197,216.11 in benefits from

the Social Security Administration to which she was not entitled. The fraud began at least as

early as 1987 and continued until at least October 2017. In order to perpetrate the fraud Movant

used numerous names, lied about her employment, her marital status, her resources and the fact

that she was being paid SSI benefits. The Presentence Investigation Report was adopted without

objection and the guideline sentence of 15 months to serve was imposed. The Court considered

her age, physical condition and other circumstances as set forth in the Presentence Investigation

prior to imposing sentence and finds that there is no reason to reconsider. For the reasons stated
the Court finds that the Motion should be, and is hereby OVERRULED.

      SO ORDERED this the _16th__ day of October, 2019.



                                          ___s/Keith Starrett__________________
                                           UNITED STATES DISTRICT JUDGE
